Citation Nr: 0612425	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  03-15 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 70 percent for 
schizophrenic reaction, undifferentiated type.


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Esq.


ATTORNEY FOR THE BOARD

David A. Saadat




INTRODUCTION

The veteran had active military service from May 1968 to 
April 1970.  

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision, in which the RO denied a 
rating in excess of 50 percent for the veteran's 
schizophrenic reaction, undifferentiated type.  The veteran 
appealed this rating and by a September 2004 supplemental 
statement of the case, the RO increased the rating to 70 
percent (effective from the date of the claim for increased 
rating).  


FINDING OF FACT

The evidence is in relative equipoise as to whether the 
veteran's schizophrenic reaction, undifferentiated type, is 
manifested by symptoms which result in his total occupational 
and social impairment.  


CONCLUSION OF LAW

The criteria for a rating of 100 percent for schizophrenic 
reaction, undifferentiated type, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.126, 
4.130, Diagnostic Code 9204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Claim for increased rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

The veteran's schizophrenic reaction, undifferentiated type 
has been assigned a 70 percent rating under Diagnostic Code 
9204.  A 100 percent rating is warranted for total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See 38 C.F.R. 
§§ 4.126, 4.130, Diagnostic Code 9204.

The pertinent record includes numerous VA outpatient records 
dated between December 2000 and March 2004, VA psychiatric 
examination reports dated in February 2003 and February 2004, 
a private psychiatric examination report dated in June 2004, 
and written statements submitted by the veteran, his sister, 
and his long-time friend.  

The evidence in this case is mixed.  The veteran has often 
been reported as being alert and oriented in clinical 
settings (such as noted in outpatient records dated in July 
2003, September 2003, February 2004, and March 2004, as well 
as in the February 2003 and February 2004 VA examination 
reports).  He lives with his sister and apparently maintains 
at least some level of friendship with two individuals (one 
of whom submitted a written statement on his behalf in March 
2001 and another who drove him to the June 2004 private 
examination).  While he has at times appeared uncomfortable 
during interviews (such as during the June 2004 examination), 
none of the clinical records reflect that he has displayed 
any grossly inappropriate behavior or bizarre mannerisms.  He 
has also consistently denied having any suicidal or homicidal 
ideation (although at his June 2004 private examination he 
reported that at times he wanted to "go off" and harm 
others).  

The veteran appeared "slightly unkempt" but not disheveled 
at his February 2004 examination, but both disheveled and 
unkempt at his June 2004 private examination.  According to 
the veteran's sister, she had to remind him daily to brush 
his teeth, comb his hair, change his clothes, and bathe.  In 
a May 2004 statement, she asserted that he typically would 
spend his days simply staring at the television or lying 
down.  He apparently resisted her efforts to get him to leave 
the house.  She reported that he did not talk to his brother 
and hardly ever joined his sister to visit their mother.

The veteran has not appeared disoriented, although he seemed 
confused to the private physician in June 2004 as to why he 
was being examined.  While the veteran has evidenced short- 
and long-term memory loss (as described in the examination 
reports dated in February 2003 and June 2004), none of the 
records reflect that he has forgotten his name or the names 
of his sister and other family members.  

The veteran only once admitted to having visual 
hallucinations (reporting that he saw shadows running across 
the floor at his June 2004 private examination).  However, he 
has very consistently reported having an auditory 
hallucination (a voice saying, "you can't get away from 
us"), which he apparently hears at least once a week.  He 
reported auditory hallucinations at VA outpatient visits in 
December 2000, January 2001, July 2003, February 2004, and 
March 2004, as well as at the February 2003 VA examination 
and the June 2004 private examination. 

Following his February 2003 VA examination, the veteran was 
assigned a Global Assessment of Functioning (GAF) score of 
50.  A GAF score of 41 to 50 is meant to reflect an 
examiner's assessment of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  Following his June 2004 private examination (which 
included review of his VA examination and outpatient 
records), the veteran's GAF score had dropped to 30.  This, 
according to DSM-IV, represents "(b)ehavior [which is] 
considerably influenced by delusions or hallucinations OR 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends)."  

Particularly in light of the veteran's consistent reports of 
auditory hallucinations, his dependence on his sister for the 
activities of daily living, and his declining GAF scores 
during the course of this appeal, the Board finds that that 
evidence is at least in relative equipoise as to whether he 
is entitled to a 100 percent rating under Diagnostic Code 
9204.  Therefore, his claim must be given the benefit of the 
doubt and granted.  See 38 U.S.C.A. § 5107.  

In light of this result (a full grant of the claim for 
benefits), a detailed discussion of VA's various duties to 
notify and assist is unnecessary because any potential 
failure of VA in fulfilling these duties is essentially 
harmless error.  Any defect with respect to the effective 
date portion of VA's notice requirement will be rectified by 
the RO, when effectuating the award, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506, 2006 
WL 519755 (U. S. Vet. App. Mar. 3, 2006).  Thus, the 
appellant is not prejudiced by this decision on his appeal.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005). 


ORDER

A 100 percent rating for schizophrenia, undifferentiated 
type, is granted. 



____________________________________________
M. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


